DETAILED ACTION
Notice to Applicant
Claims 1-12 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2018/0166756 to Inoue et al.).
	Regarding Claim 1, Inoue teaches:
a battery arrangement for an electrically drivable motor vehicle with a battery housing 22 (Fig. 2, para 0036)


    PNG
    media_image1.png
    522
    725
    media_image1.png
    Greyscale


a control electronics system provided outside the battery housing for controlling the battery cells with electrical components 52/53 (paras 0124-0127)
a module housing with a cover 11 and a base 30 (Fig. 1, para 0041)
a module heat-conducting element 35 between the control electronics system and the module housing for dissipating heat (para 0075)
	Regarding Claim 2, Inoue teaches:
wherein the module housing is pressed against a structural metal component of the motor vehicle 19 via stays 32 (Fig. 1, paras 0072-0073)
	Regarding Claim 3, Inoue teaches:
wherein the component is a load-bearing frame element (para 0072)
	Regarding Claim 4, Inoue teaches:
wherein the load-bearing frame elements are larger than the housing and connected to the vehicle as a heat sink (Fig. 1, etc.)
	Insofar as Inoue does not explicitly teach that the vehicle-side members have a larger surface area and/or capacity, it would have been obvious to one of ordinary skill in the art that the relative sizes of the frame and the battery housing could be varied depending on e.g. the size of the vehicle and therefore it would have been obvious to provide larger frame members in at least some vehicle embodiments wherein the frame must be large/strong. 
	Regarding Claims 5 and 10, Inoue teaches:
at least the stays 32 which are metallic and therefore read on “outer heat-conducting element[s] provided on a side of the module housing that faces away from both the control electronics system and the battery housing” (Figs. 1-3, paras 0070-0071)
	Regarding Claims 6 and 11, Inoue teaches:
a printed circuit board (para 0102) with electrical components mounted on the front side and the module heat-conducting element being pressed directly against the rear side (Figs. 2-5)
	Regarding Claim 7 and 12, Inoue teaches:
wherein the heat-conducting element 35 bears flat on the circuit board (Fig. 4)
	Regarding Claim 8, Inoue teaches:
wherein the module housing is thermally coupled to the battery housing by heat conduction (Fig. 4, paras 0104-0107)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2018/0166756 to Inoue et al.) in view of Cohen (US 2016/0004284 to Cohen et al.).
	Regarding Claim 9, Inoue does not explicitly teach:
wherein the module heat-conducting element is produced from a deformable material configured to compensate for surface unevenness
	Cohen, however, from the same field of invention, regarding heat dissipation in a battery housing with a control circuit board, teaches thermal gap pads that are flexibly resilient to adapt to uneven surfaces and provide thermal contact between components and heat sinks (see e.g. paras 0007-0008, 0024, etc.). It would have been obvious to one of ordinary skill in the art to provide a thermal gap pad between the circuit board in Inoue and the module housing 30 with the motivation to enhance thermal contact and improve heat dissipation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0118700
US 2019/0214618
US 2020/0161605
US 2022/0294042
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723